Citation Nr: 0032227	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-16 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for hypertension, heart 
condition, migraine headaches, and blocked arteries due to 
tobacco dependence.

2.  Whether new and material evidence has been submitted to 
reopen a claim for nervous condition, now claimed as a 
bipolar disorder.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to December 
1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
following a previous decision of the Board in March 1997, the 
veteran's claims file was permanently transferred from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon, to the VARO located in Ft. 
Harrison, Montana, and that prior to the transfer, the 
veteran had been represented by the Oregon Department of 
Veterans' Affairs.  Presumably, the Oregon Department of 
Veterans' Affairs can no longer represent the veteran in Ft. 
Harrison, although this is currently unclear, as is the 
additional question of whether the veteran continues to 
desire representation in this matter.  As the Board has 
determined that it must remand the case due to newly enacted 
legislation and other procedural considerations, the Board 
will proceed at this time as if the veteran no longer desires 
representation.  The issue of whether the veteran does or 
does not desire representation is, however, referred back to 
the RO for further clarification.

The Board further notes that the new legislation known as the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A), eliminates the requirement that a 
claimant come forward first with evidence of a well-grounded 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim, 
and imposes specific duties to obtain relevant records and 
examinations to substantiate disability claims; however, the 
case of Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996) 
mandates that an individual come forward with new and 
material evidence before the Board has jurisdiction over the 
claim to direct development under the VCAA.  While the new 
legislation therefore does not concern applications to 
reopen, the Board recognizes that the development required 
under the VCAA as to the veteran's claim for service 
connection for hypertension, heart condition, migraine 
headaches, and blocked arteries due to tobacco dependence may 
lead to the development of records that are pertinent to the 
issue of whether or not new and material evidence has been 
submitted to reopen a claim for service connection for a 
nervous condition, now claimed as a bipolar disorder.  
Consequently, the Board will defer its decision as to this 
issue pending completion of the development requested below.




REMAND

Recently enacted Legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board has preliminarily reviewed the issues on appeal, 
and first notes that while the current record does not 
contain a diagnosis of nicotine dependence (there are 
multiple findings of excessive smoking and a diagnosis of 
nicotine abuse in September 1980, but no specific diagnosis 
of nicotine dependence by an appropriate specialist), it does 
contain findings of hypertension, heart condition, migraine 
headaches, and blocked arteries.  Legislation was also 
recently enacted which effectively prohibits service 
connection of disability on the basis that such resulted from 
disease or injury attributable to the use of tobacco products 
during a veteran's period of active service [to be codified 
as 38 U.S.C. § 1103].  However, this law is effective only as 
to claims filed after June 9, 1998, and the veteran's claim 
was filed on May 29, 1998.  

Accordingly, as best the Board can now interpret the VCAA, 
the Board finds that the veteran's statements of in-service 
and post-service smoking and current medical findings are 
sufficient to require that the veteran be afforded new VA 
medical examinations to ascertain the etiology of any current 
hypertension, heart condition, migraine headaches, blocked 
arteries and psychiatric disorders, and to provide specific 
opinions regarding the degree of medical probability that any 
such disorders are connected to service or are the result of 
nicotine dependence incurred as a result of that service.  
Clearly, the current record is not sufficient to make a 
decision on the claim as there is no competent medical 
evidence to link current disability to service and the 
veteran's lay assertions of medical causation are not 
competent to establish a relationship between service and the 
types of disabilities at issue here.

In addition, while it is clear that the regional office (RO) 
has made multiple efforts to obtain post-service VA medical 
records for the period of 1971 to 1976 and has obtained some 
of the veteran's records pertaining to his claims for Social 
Security Administration (SSA) disability benefits, it is not 
clear whether or not it is reasonably certain that additional 
records from these sources do not exist.  Under the new 
legislation, VA must obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain 
(38 U.S.C.A. § 5103(c)(3)), in addition to records of 
relevant medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)).  

It should be further noted that whenever the Secretary 
attempts to obtain records from a Federal department or 
agency under this subsection or subsection (c) [38 U.S.C.A. § 
5103A(c)], the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile (38 U.S.C.A. 
§ 5103A(b)(3)), and that if, after making reasonable efforts 
to obtain relevant records, the Secretary is unable to obtain 
the relevant records sought, the Secretary shall notify the 
claimant that the Secretary is unable to obtain records, and 
such notification shall identify the records the Secretary is 
unable to obtain, briefly explain the efforts that the 
Secretary made to obtain those records, and describe any 
further action to be taken by the Secretary with respect to 
the claim (38 U.S.C.A. § 5103A(b)(2)).

With respect to the efforts of the RO, on this record, the 
Board is unable to conclude that it is reasonably certain 
that all of the relevant records have been obtained from SSA, 
that VA treatment records for the period of 1971 to 1976 do 
not exist, or that further efforts to obtain any of these 
records would be futile.

Consequently, the Board finds that this case must also be 
remanded for additional efforts to obtain the above-noted VA 
and SSA records.  In addition, the Board finds that should 
the RO's additional efforts prove unsuccessful, it will then 
be required to notify the veteran that the RO was unable to 
obtain the VA records from 1971 to 1976 and the complete 
records from SSA, briefly explain the efforts that the RO 
made to obtain those records, and describe any further action 
to be taken with respect to the claim.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
treatment for hypertension, heart 
condition, migraine headaches, blocked 
arteries and any psychiatric disorders.  
After obtaining any necessary 
authorization, the RO should obtain any 
records not already of record and 
associate those records with the claims 
folder.

3.  The RO should also make every effort 
to obtain any outstanding VA treatment 
records from the period of 1971 to 1976, 
and a copy of all records relating to the 
veteran's claims with SSA.  

4.  The RO is again advised that the 
efforts to obtain the records identified 
in (3) above should continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile 
(38 U.S.C.A. § 5103A(b)(3), and that if, 
after making reasonable efforts to obtain 
relevant records, the RO is unable to 
obtain the relevant records sought, the 
RO shall notify the claimant that the RO 
is unable to obtain the records, and such 
notification shall identify the records 
the RO is unable to obtain, briefly 
explain the efforts that the RO made to 
obtain those records, and describe any 
further action to be taken by the RO with 
respect to the veteran's claim (38 
U.S.C.A. § 5103A(b)(2)).

5.  The veteran should then be afforded 
an examination by an appropriate 
specialist to determine the nature, 
status and etiology of any current 
hypertension, heart condition, migraine 
headaches, and blocked arteries.  All 
indicated studies must be conducted.  The 
claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  After 
the examination and review of the 
evidence in the claims folder, including 
service, VA, and private medical records, 
the physician should express opinions as 
to the following:

(a) Is there a current diagnosis of 
hypertension, heart condition, migraine 
headaches, and/or blocked arteries?

(b) If there is a current diagnosis of 
hypertension, heart condition, migraine 
headaches, and/or blocked arteries, what 
is the degree of medical probability that 
any such disorder was incurred during 
active service?

(c) If there is a current diagnosis of 
hypertension, heart condition, migraine 
headaches, and/or blocked arteries, what 
is the degree of medical probability that 
any such disorder was caused or 
aggravated by in-service tobacco use, as 
opposed to any tobacco use before or 
after service?

During the examination, the examiner 
should take a detailed history of the 
veteran's smoking before during and after 
service, and any other potential causes 
of hypertension, heart condition, 
migraine headaches, and blocked arteries 
found on examination.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

6.  The veteran should also be afforded 
an examination by an appropriate 
specialist to determine the nature, 
status and etiology of any current 
psychiatric disorder.  All indicated 
studies must be conducted.  The claims 
file, or copies of pertinent documents 
located therein, and a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  After the 
examination and review of the evidence in 
the claims folder, including service, VA, 
and private medical records, the 
physician should express opinions as to 
the following:

(a) Is there a current diagnosis of 
nicotine dependence?

(b) If there is a current diagnosis of 
nicotine dependence, what is the degree 
of medical probability that the veteran 
developed nicotine dependence in service?  
If nicotine dependence was due to tobacco 
use in service, the physician should 
indicate how the diagnostic criteria for 
nicotine dependence were met. 

During the examination, the examiner 
should take a detailed history of the 
veteran's smoking, both in service and 
post service.  He or she should also 
specifically address the provisions of 
the Diagnostic and Statistical Manual, 
4th Edition (DSM-IV) in any report 
generated as a result of this remand.  

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale of the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examinations and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

8.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
hypertension, heart condition, migraine 
headaches, and blocked arteries due to 
tobacco dependence, and whether new and 
material evidence has been submitted to 
reopen the veteran's claim for service 
connection for a bipolar disorder.

9. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative, if any, should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide


expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



